UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       5/19/2021
 Jose Pareja, individually and on behalf of all
 others similarly situated,

                                Plaintiff,                  1:18-cv-05887 (SDA)

                    -against-                               ORDER

 184 Food Corp. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than May 26, 2021, Plaintiffs shall file on the docket

proof of service of their Motion for Default Judgment on Defendants.

SO ORDERED.

DATED:         New York, New York
               May 19, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
